Submitted January 6, 1923.
Wm. F. Phelan, the son of plaintiffs, an employee of third parties, was engaged as an iron worker on a stairway which adjoined the elevator shaft of a building in the course of erection by defendant company. Phelan, desiring to summon the elevator, put his head into the shaft to call the operator and was struck by the descending weights, receiving injuries from which he subsequently died. We agree with the court below in saying the "facts show that defendant was not guilty of negligence, and that plaintiffs' decedent was guilty of contributory negligence."
The refusal to remove the nonsuit is affirmed.